    Case: 1:17-md-02804-DAP Doc #: 3215 Filed: 03/09/20 1 of 3. PageID #: 492117



                            UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


    IN RE: NATIONAL PRESCRIPTION
    OPIATE LITIGATION

    THIS DOCUMENT RELATES TO:
    The County of Summit, Ohio, et al. v. Purdue           MDL No. 2804
    Pharma L.P., et al.
    Case No. 18-op-45090                                   Case No. 17-md-2804

                                                            Judge Dan Aaron Polster
    The County of Cuyahoga, Ohio, et al. v.
    Purdue Pharma L.P., et al.
    Case No. 1:18-op-45004

    Track One-B


               NOTICE OF CONTINUED OBJECTION TO TRACK ONE-B
            CASE MANAGEMENT SCHEDULE BY PHARMACY DEFENDANTS

          On February 17, 2020, at the Court’s direction, Special Master Cohen issued a Track One-

B Case Management Order establishing various deadlines for discovery, motions, and other

pretrial submissions. ECF 3175.           In his order, Special Master Cohen correctly noted that

“Defendants maintained their existing objections to deadlines contained in earlier-entered

discovery orders (see, e.g., objections at docket nos. 3149 & 3159) and to the Court’s November

9, 2020 trial date[.]” ECF 3175 at 1. Out of an abundance of caution, Pharmacy Defendants file

this objection to ensure that their objections to the trial date, and to the pre-trial deadlines

necessitated by it, and to the length of trial are preserved.1




1
 Pharmacy Defendants previously proposed an alternative case management schedule, which provides the time
needed to prepare the case, and incorporate it by reference here. ECF 3107.


                                                                                                       7189595.1
 Case: 1:17-md-02804-DAP Doc #: 3215 Filed: 03/09/20 2 of 3. PageID #: 492118



Date: March 9, 2020                    Respectfully submitted,

                                       /s/ Eric R. Delinsky
                                       Eric R. Delinsky
                                       Alexandra W. Miller
                                       ZUCKERMAN SPAEDER LLP
                                       1800 M Street, NW
                                       Suite 1000
                                       Washington, DC 20036
                                       Phone: (202) 778-1800
                                       Fax: (202) 822-8106
                                       E-mail: edelinsky@zuckerman.com
                                       E-mail: smiller@zuckerman.com

                                       Counsel for CVS Pharmacy, Inc. and Ohio
                                       CVS Stores, L.L.C.

                                       /s/ Kelly A. Moore (consent)
                                       Kelly A. Moore
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       101 Park Avenue
                                       New York, NY 10178
                                       Phone: (212) 309-6612
                                       Fax: (212) 309-6001
                                       E-mail: kelly.moore@morganlewis.com

                                       Elisa P. McEnroe
                                       MORGAN, LEWIS & BOCKIUS LLP
                                       1701 Market Street
                                       Philadelphia, PA 19103
                                       Phone: (215) 963-5917
                                       Fax: (215) 963-5001
                                       E-mail: elisa.mcenroe@morganlewis.com

                                       Counsel for Rite Aid of Maryland, Inc., d/b/a
                                       Rite Aid Mid-Atlantic Customer Support
                                       Center, Rite Aid of Ohio, Inc., and Rite Aid
                                       Hdqtrs. Corp.

                                       /s/ Kaspar Stoffelmayr (consent)
                                       Kaspar Stoffelmayr
                                       BARTLIT BECK LLP
                                       54 West Hubbard Street, Suite 300
                                       Chicago, IL 60654
                                       Phone: (312) 494-4400
                                       Fax: (312) 494-4440

                                      2

                                                                                 7189595.1
Case: 1:17-md-02804-DAP Doc #: 3215 Filed: 03/09/20 3 of 3. PageID #: 492119



                                      E-mail: kaspar.stoffelmayr@bartlit-beck.com

                                      Counsel for Walgreen Co. and Walgreen
                                      Eastern Co.

                                      /s/ Timothy D. Johnson (consent)
                                      Timothy D. Johnson
                                      Gregory E. O’Brien
                                      CAVITCH FAMILO & DURKIN,
                                      CO. LPA
                                      Twentieth Floor
                                      1300 East Ninth Street
                                      Cleveland, OH 44114
                                      Phone: (216) 621-7860
                                      Fax: (216) 621-3415
                                      Email: tjohnson@cavitch.com
                                      Email: gobrien@cavitch.com

                                      Counsel for Discount Drug Mart, Inc.

                                      /s/ Robert M. Barnes (consent)
                                      Robert M. Barnes
                                      Joshua A. Kobrin
                                      MARCUS & SHAPIRA LLP
                                      35th Floor, One Oxford Center
                                      301 Grant Street
                                      Pittsburgh, PA 15219
                                      Phone: (412) 471-3490
                                      Fax: (412) 391-8758
                                      E-mail: rbarnes@marcus-shapira.com
                                      E-mail: kobrin@marchus-shapira.com

                                      Counsel for HBC Service Company

                                      /s/ Tina M. Tabacchi (consent)
                                      Tina M. Tabacchi
                                      Tara A. Fumerton
                                      JONES DAY
                                      77 West Wacker
                                      Chicago, IL 60601
                                      Phone: (312) 269-4335
                                      Fax: (312) 782-8585
                                      E-mail: tmtabacchi@jonesday.com
                                      E-mail: tfumerton@jonesday.com

                                      Counsel for Walmart Inc.

                                     3

                                                                              7189595.1
